DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 30, 31 and 40-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 10, 11, 15 and 21 of U.S. Patent No. 11,015,024. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a composition comprising metal oxide particles or a metal hydroxide particle and an asymmetrically substituted polyorganosiloxane.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 30, line 8, there is the recitation of “R” which is not present in formula (IIIb).
 
Allowable Subject Matter

7.	Claims 30-45 are allowable when the above rejections are overcome.
8.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Masatomi et al. (US 2015/0164774) and Okawa et al. (US 2015/0252220).
Masatomi et al. disclose a liquid aryl group-containing polyorganosiloxane comprising an arylsiloxy unit represented by RSiO3/2, wherein R is an aryl group, and wherein the arylsiloxy unit constitutes from 20 to 50 mol % of all the siloxy units constituting the polyorganosiloxane, which can be represented by formula (1) or (1-1):

    PNG
    media_image1.png
    42
    319
    media_image1.png
    Greyscale

wherein R1 to R5 are each independently a monovalent organic group or a hydrogen atom, R is an aryl group, R' is a hydrogen atom or a monovalent organic group other than an aryl group, 
	
    PNG
    media_image2.png
    32
    325
    media_image2.png
    Greyscale

wherein, RA is a phenyl group or a naphthyl group, R6 and R7 are each independently a monovalent organic group or a hydrogen atom; and the refractive index is not less than 1.50, and an alkali metal hydroxide can be included (claims 1-4, [0065]).  Masatomi et al. also disclose a phenyl group-containing organopolysiloxane represented by structural formula (2-1) or structural formula (2-2):

    PNG
    media_image3.png
    87
    323
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    139
    323
    media_image4.png
    Greyscale

wherein each R8 is independently a group selected from a phenyl group, an aralkyl group, a hydrogen atom, a hydroxyl group, or a fluorinated alkyl group or an alkyl group having from 1 to 20 carbons, and the refractive index is not less than 1.55 (claims 5 and 6, [0082]).
Okawa et al. disclose a curable silicone composition comprising: (A) an organopolysiloxane represented by the average unit formula: 

    PNG
    media_image5.png
    26
    225
    media_image5.png
    Greyscale

wherein, the R1 moieties are alkyl groups, alkenyl groups, phenyl groups, or hydrogen atoms; the R2 moieties are groups represented by R1, condensed polycyclic aromatic groups, or groups including a condensed polycyclic aromatic group, provided that at least one of the R1 and R2 moieties in the molecule is an alkenyl group or hydrogen atom and at least one R2 moiety in the molecule is a condensed polycyclic aromatic group or a group including a condensed polycyclic aromatic group; and (B) metal oxide microparticles; wherein the component (A) is an organopolysiloxane in which at least 50 mol % of the R2 moieties in the formula are condensed polycyclic aromatic groups or groups containing condensed polycyclic aromatic groups (claims 1 and 2).  
	Thus, Masatomi et al. and Okawa et al. do not teach or fairly suggest the claimed composition comprising metal oxide particles or a metal hydroxide particle; and a specific polyorganosiloxane of formula (IIIb).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762